          Case 1:20-cv-08924-CM Document 247
                                         241 Filed 08/26/21
                                                   08/23/21 Page 1 of 3
                                                                      2




                                                                                            August 23, 2021
Hon. Gabriel W. Gorenstein, U.S.M.J.
United States District Court, Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007

By Electronic Filing.

        Re:      In re: New York City Policing During Summer 2020 Demonstrations,
                 1:20-CV-8924 (CM) (GWG) — This Letter Relates to All Cases

Dear Judge Gorenstein:

        I write on behalf of the Plaintiffs in the consolidated case above, following up on the matters
the Court directed the parties to confer on at the August 19, 2021 conference. This letter addresses
the issues with document production for depositions, while the issues related to Captain Zelikov will
be addressed after an exchange of documents (as agreed by the parties). 1

        After a meet and confer on August 20, by and large, the parties have agreed on a path
forward. But one issue remains: the exact process by which Defendants generate the list of (or, as
the Court put it, “the answers” to (7-21 Tr. 34-35)) what protests officers attended. The parties
agree that Defendants must show officers the list of protests on Schedule A. And that Defendants
must have the officer review their activity logs for May 28th through June 8th. Finally, once the list of
protests exists, the parties agree that Defendants will use that list to determine which activity logs are
produced.

        But Defendants refuse to identify (or, more precisely, refuse to include on the list of
protests) protests that an officer clearly attended after June 8, but that the officer does not identify
from memory and their review of Schedule A. Thus, for example if there is body worn camera from
a protest on Schedule A that an officer attended, for example, Defendants have refused to list that
protest and produce related documents.

       To make the issue more concrete, consider Officer Montesino’s deposition. Defendants
produced activity logs for May 29th through June 8th. 2 But they produced body camera footage — at

1 And similarly, any outstanding issues related to documents for already-deposed officers will be addressed

after a production of those documents and the parties confer.

2Defendants intended to produce a log for May 28th, but Officer Montesino accidentally printed out a log for
May 28th 2021. So, the activity log for May 28th, 2020 was missing.
          Case 1:20-cv-08924-CM Document 247
                                         241 Filed 08/26/21
                                                   08/23/21 Page 2 of 3
                                                                      2




roughly the same time 3 — that showed definitively that Officer Montesino was at a protest the night
of November 4, 2020 near Union Square (that is, Protest 78 on Schedule A). The footage was
Officer Montesino’s body camera (Defendants knew as much, since that was the reason they
produced it), the video shows protesters, and the video is in Union Square.

       As to what protest was involved, the file name even included the date. But Defendants did
not connect the dots — and with that failure to connect the dots, Plaintiffs did not receive any other
necessary documentation for that date. That is, Plaintiffs received no activity logs, no arrest records,
no DATs, no summonses, etc. And thus, Plaintiffs could not fully question Officer Montesino
about that protest.

         In the meet and confer, Defendants acknowledged that there was no meaningful burden to
connecting these dots. Nor could they plausibly claim there was one: it’s simply a matter of
Defendants’ looking at one document already in front of them and copying a date. All Defendants
claim is that somehow, the collective burden is too much. But that fails: the information sought
here is relevant, necessary for effective and efficient depositions, and simply not burdensome.

        Thus, this falls into the category of information where the Court warned Defendants that if
“it turns out that you could have just done a search … and you didn’t do it and you went forward
with this deposition, then there’s going to be some kind of consequence to the City for that.” 7-21
Tr. 30:5-12. All Defendants have to do is look at the date of a document they are already producing,
copy it to a list, and include that date in what they’re already printing. So Plaintiffs ask the Court to
order Defendants to include this information — and any other information that somehow happens
to be in front Defendants as they prepare the list — on the list.

        We thank the Court for its continued time and attention.

                                                         Respectfully submitted,
                                                             /s/
                                                         _________________
                                                         J. Remy Green
                                                              Honorific/Pronouns: Mx., they/their/them
                                                         COHEN&GREEN P.L.L.C.
                                                         Attorneys for Sow Plaintiffs, on behalf of all Plaintiffs
                                                         1639 Centre St., Suite 216
                                                         Ridgewood, New York 11385

cc:
All relevant parties by electronic filing.

3 Aside from the removed redaction produced after the deposition, for the Monday, August 9 deposition,

Defendants produced Officer Montesino’s BWC footage at 2:41 p.m. on Friday, August 6; the limited activity
logs at 8:11 p.m. on Thursday, August 5; and a supplemental production of a subset of the missing
documents on Saturday, August 7, at 7:57 a.m.


                                                                                                    Page 2 of 2
          Case 1:20-cv-08924-CM Document 247 Filed 08/26/21 Page 3 of 3




                    MEMORANDUM ENDORSEMENT

Application denied for failure to comply with paragraph 2.A of the Court’s Individual Practices.
The parties shall scrupulously comply with paragraph 2.A’s requirements in the future.

SO ORDERED.




                                                08/26/2021
